DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14- 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6505685 B1 to Sullaway, and further in view of US 20150240596 A1 to Horwell.
Regarding claims 14: Sullaway discloses:
 14. A well casing comprising: 

a buoyancy assist tool having upper and lower ends (Figure 1a), the buoyancy assist tool being connected to casing joints 14 at the upper and lower ends thereof (Figure 1a); and 
a float device 16 connected to the casing and spaced from the buoyancy assist tool (Figure 1b), the buoyancy assist tool and float device defining the ends of a buoyancy chamber 66, the buoyancy assist tool comprising: 
a pressure barrier 34.
However Sullaway fails to teach that the buoyancy assist tool is forming a part of the well casing or a sleeve movable from first to second positions wherein the sleeve covers the pressure barrier in the second position of the sleeve to provide full bore flow through the casing after the pressure barrier has been opened.
Horwell teaches a float valve with a flapper valve 5, which is part of the tubular (Figure 1A) with a sleeve 2 movable from first to second positions wherein the sleeve covers the pressure barrier in the second position of the sleeve to provide full bore flow through the casing after the pressure barrier has been opened.(See figures 1A, 1B).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the upper valve ( the buoyancy assist tool) of Sullaway to be in the style of Horwell, and as such be part of the casing string and with  a sleeve movable from first to second positions wherein the sleeve covers the pressure barrier in the second position of the sleeve to provide full bore flow through the casing after the pressure barrier has been opened, in view of Horwell, so as to allow remote actuation of the valve (Abstract) 
Regarding claims 15-18: Sullaway discloses the claimed invention except:
15 the buoyancy assist tool further comprising an outer case defining upper and lower recesses therein, wherein the sleeve comprises a plurality of latches receivable in the upper recess in the first position and in the lower recess in the second position.
16.  wherein the sleeve is a collet sleeve, and the latches are defined at an upper end of the sleeve.
17. wherein the latches are spaced from the upper end of the sleeve.
18.  the sleeve defining a plurality of slits radially spaced around the circumference of the sleeve, wherein the slits are longitudinally spaced from and do not reach the upper and lower ends of the sleeve.
Horwell teaches:
15: the buoyancy assist tool further comprising an outer case 18a defining upper and lower recesses therein (Figure 4b12a,12b), wherein the sleeve  2 comprises a plurality of latches 11 receivable in the upper recess in the first position and in the lower recess in the second position [0105-0106].
16.  wherein the sleeve is a collet sleeve, and the latches are defined at an upper end of the sleeve 2. (Figure 2A, [0105])
17. wherein the latches are spaced from the upper end of the sleeve 2 (Figure 2A).
18.  the sleeve defining a plurality of slits radially spaced around the circumference of the sleeve, wherein the slits are longitudinally spaced from and do not reach the upper and lower ends of the sleeve 2 (Figure 2A, 3b).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the upper valve ( the buoyancy assist tool) of Sullaway to be in the style of Horwell, and as such comprise an outer case defining upper and lower recesses therein, wherein the sleeve comprises a plurality of latches receivable in the upper recess in the first position and in the lower recess in the second position, wherein the sleeve is a collet sleeve, and the latches are defined at an upper end of the sleeve, wherein the latches are spaced from the upper end of the sleeve,  the sleeve defining a plurality of slits radially spaced around the circumference of the sleeve, wherein the slits are longitudinally spaced from and do not reach the upper and lower ends of the sleeve in view of Horwell, so as to allow remote actuation of the valve (Abstract) and retain the sleeve is a first or second position [0106]. Furthermore, this amounts to no more than Simple substitution of one known element for another to obtain predictable results.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6505685 B1 to Sullaway, and further in view of US 20150240596 A1 to Horwell, further in view of GB 2483869 A to Corvatta
Regarding claim 19:  Sullaway teaches the claimed invention except wherein the pressure barrier comprises a rupture disk assembly.
Corvatta teaches a flapper valve with a rupture disk (Page 3, 2nd Paragraph).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the flapper valve of Sullaway to incorporate a rupture disk assembly, in view of Corvatta, so as to protect the device in case of extreme pressure (Page 1, 2nd paragraph from bottom)

Allowable Subject Matter
Claim 1-13 allowed.
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180080308 A1 teaches a buoyancy chamber with a rupture disk assembly moved by a sleeve.
GB 2483869 teaches a flapper valve incorporating a burst disk.
EP 1009907 B1 teaches a rupture disk in a main bore of a well that hinges against a tubular wall
US 6672389 B1 teaches a rupture disk in a bore that hinges against a tubular wall.
US 4457376 A teaches a flapper valve opened by a sleeve.
US 20150240596 A1 teaches a float valve with a sleeve that opens a flapper valve
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674